Citation Nr: 0834359	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  99-20 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1949 to November 
1952.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2002, the Board affirmed the RO's denial of the 
veteran's claim.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2003, based on a Joint Motion For 
Remand (first joint motion), the Court vacated the August 
2002 decision and remanded the claim to the Board for 
readjudication consistent with the joint motion.  

The Board in turn remanded the claim to the RO for additional 
action in December 2003 and April 2004.  In January 2006, the 
Board again denied the veteran's claim.  Thereafter, the 
veteran appealed the Board's decision to the Court.  In May 
2007, based on a Joint Motion For Partial Remand (second 
joint motion), the Court remanded the claim to the Board for 
compliance with the instructions of the second joint motion.  

In September 2007, the Board again remanded the veteran's 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  A left ankle disability is not related to the veteran's 
active service.




CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Such 
notice must explain how in determines the appropriate 
disability rating and effective date to assign the award.  
Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claim by letters dated February 2004 and August 2004, after 
initially deciding that claim in a rating decision dated 
September 1998.  Given that VCAA notice was not mandated at 
that time, the RO did not err by providing remedial notice.  
Rather, the timing of such notice reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.

The content of such notice, considered in conjunction with 
the content of a supplemental statement of the case (SSOC) 
issued in May 2008, also reflects compliance with pertinent 
regulatory provisions and case law, noted above.  In the 
letters and SSOC, the RO acknowledged the veteran's claim, 
informed him of the evidence necessary to support that claim, 
identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claim pursuant to that duty.  The RO also 
notified the veteran that, in a case such as his, where 
service medical records are presumed destroyed, he may submit 
alternative evidence to substantiate any allegation of in-
service incurrence; the RO listed documents representing 
substitutes for service records.  In addition, the RO 
provided the veteran all necessary information on disability 
ratings and effective dates.  The RO identified the evidence 
it had received in support of the veteran's claim and the 
evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the veteran in 
obtaining all outstanding evidence provided he identified the 
source(s) thereof, but that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the veteran to send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to his 
claim, including service medical and personnel records and 
post-service VA and private treatment records.  The RO's 
efforts in this regard were not completely successful, 
however, as some of the veteran's service medical records 
were destroyed in a fire that occurred at the National 
Personnel Records Center.  Once aware of this problem, the RO 
made reasonable efforts to satisfy its heightened duty to 
assist, see Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999), 
including by trying to reconstruct the veteran's service 
medical data and by offering the veteran assistance in 
obtaining alternative forms of evidence.  In a written 
statement received in July 2006, the veteran indicated that 
he had no other information or evidence to give to VA to 
substantiate his claim.

Second, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording the veteran 
multiple VA medical examinations, during which VA examiners 
addressed the etiology of the disability at issue in this 
decision.  

In a written statement dated June 2008, the veteran's 
representative asserts that the reports of these VA 
examinations are inadequate to decide the veteran's claim.  
The representative requests the Board to remand the veteran's 
claim to the most recent VA examiner for an addendum opinion 
with rationale addressing the question of whether the 
spurring noted on x-rays in 2001 constitutes an impairment.  
The representative asserts that, in responding to the Board's 
recent remand instructions, ordered to determine the nature 
and etiology of any current left ankle disability, the most 
recent VA examiner failed to review the service medical 
records, instead relying on a summary of those records 
recorded in a 1998 rating decision, based his opinion on an 
inaccurate finding that the veteran sustained a left ankle 
injury in service, did not provide rationale for his 
conclusion that plantar fasciitis and spurring were not 
related to service, and did not consider the veteran's 
comments that his left foot/ankle symptoms existed since 
service, comments he is competent to make.  The 
representative argues that, by so doing, the examiner 
violated Stegall v. West, 11 Vet. App. 268 (1998). 

The Board disagrees that an addendum opinion is needed.  
First, in recording the veteran's narrative regarding the 
onset of his left ankle disability, the examiner indeed 
referred to a summary of the veteran's service medical 
records set forth in a September 1998 rating decision.  It 
appears he did so, however, for the sole purpose noted below.  
Moreover, earlier and later in his report in sections titled 
"Review Of Medical Records" and "Evidence Received," he 
noted that the claims file and medical records, including 
service medical records, were available and had been 
reviewed.  As well, in a section of his report titled 
"Rationale For Opinion," he specifically referred to the 
veteran's service medical records and the brief notations 
therein.   

Second, in his report, the examiner did not find that the 
veteran had a left ankle injury in service.  Rather, in 
recording the veteran's narrative regarding the onset of this 
disability, he indicated that "[p]er the veteran's service 
medical records (rating decision dated 9/04/98), there is a 
record of treatment in service for left ankle injury."  This 
statement is entirely accurate; in the rating decision to 
which the examiner refers, the RO mistakenly indicated that 
the veteran sustained a left ankle injury in service.  The 
examiner likely referred to the RO's finding in this regard 
because, after reviewing the service medical records on his 
own initiative, he was not able to make the same finding 
based upon such review.  

Third, contrary to the representative's assertion, the 
examiner provided extensive rationale for his conclusion.  He 
first determined whether the veteran had a left ankle 
disability, then diagnosed plantar fasciitis and spurring, 
and discussed the likely causes of, and risk factors for 
developing, these two conditions, which did not include a 
traumatic fall.  This discussion, noted in more detail below, 
provides rationale for his unfavorable opinion.  In addition, 
in an effort to be comprehensive and thorough, the examiner 
also discussed the effect of the veteran's alleged in-service 
falls and documented post-service falls on his left ankle 
disability and the possibility that the disability was 
related to instability caused by peripheral neuropathy and 
associated motor weakness.  

Fourth, it is clear that, by discussing the latter matter, 
the examiner considered the veteran's comments regarding his 
in-service and post-service left foot/ankle symptoms.  The 
examiner recorded the veteran's report of an in-service left 
ankle/left leg fall while in basic training, after which he 
experienced, but did not seek treatment for, pain and 
swelling.  He also recorded the veteran's report of 
intermittent left ankle/left foot ankle symptoms with 
remissions.  There is no indication of record that the 
examiner did not consider the veteran's reported medical 
history in offering his opinion.  Certainly, in his report, 
the examiner did not question the veteran's credibility. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant.  

II.  Analysis of Claim

The veteran claims entitlement to service connection for a 
left ankle disability.  He asserts that, during basic 
training in 1949, he twisted his left ankle, but did not seek 
treatment for the injury.  Allegedly, thereafter, his left 
leg began to hurt, thereby necessitating the use of arch 
supports in his boots.  The veteran asserts that, despite 
these supports, his left leg problems did not abate and he 
began to fall down without reason.  Allegedly, one such fall 
occurred in 1950, down stairs, when his left ankle gave way 
and became unstable.  He believes these falls, which 
continued following his discharge from service, resulted from 
weakness in his left foot.  He contends that he has never 
sought treatment for his left ankle problems.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis if the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
one of these conditions became manifest to a degree of 10 
percent within one year from the date of discharge, and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101(3), 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a)(1)-(3), 3.309(a) (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A report of VA joints examination conducted in October 2007 
and 
x-
ray
s 
con
duc
ted
since 2001 confirm that the veteran currently has left 
ank
le/
foo
t 
dis
abi
lit
ies
diagnosed as plantar fasciitis and calcaneal spurring.  
Rep
ort
s 
of 
VA 
exa
min
ati
ons
conducted since July 1999 also show that the veteran has a 
dis
abi
lit
y 
of 
the 
lef
t
lower extremity, most recently diagnosed as peripheral 
neu
rop
ath
y, 
whi
ch 
is 
not
a left ankle disability, but which physicians have discussed 
in 
con
nec
tio
n 
the
rew
ith
.
The question is thus whether this disability is related to 
the 
vet
era
n's 
act
ive 
ser
vic
e. 

As previously indicated, in this case, the veteran had active 
service from August 1949 to November 1952.  His available 
service medical records confirm his assertion that he did not 
seek treatment for left ankle complaints during service.  On 
separation examination conducted in November 1952, an 
examiner noted a normal clinical evaluation of the veteran's 
lower extremities.  Despite this fact, and for the sake of 
further discussion, the Board accepts as true that the 
veteran injured his left ankle during service.  Certainly, he 
is competent to state that he fell during such service and, 
thereafter, began to feel pain and swelling. 

Following discharge, from 1925 to 2003, the veteran did not 
seek left ankle treatment.  In February 2004, however, he saw 
a private physician for left foot problems.  He reported an 
in-service left ankle injury and a 50-year history of 
consistent tripping and falling.  The physician assessed 
weakness on the left associated with left leg musculature, 
the etiology of which he indicated he could not determine.  

In March 2004, an individual working at Family Pharmacy 
confirmed the veteran's allegation regarding falls.  That 
individual wrote VA that he had witnessed the veteran fall 
outside of the pharmacy.  The individual allegedly asked the 
veteran if he was ok; the veteran responded positively and 
drove away.

Following discharge, including in July 1999, July 2001, 
February 2004 and October 2007, the veteran underwent VA 
examinations, during which all but one VA examiner refrained 
from diagnosing a left ankle disability and no VA examiner 
linked a left ankle disability to the veteran's service.  The 
veteran also underwent testing, including x-rays, an 
electromyography and nerve conduction studies, which revealed 
no abnormalities other than spurring and borderline sural 
sensory latencies in the left leg, the latter most likely 
related to age.  

During the July 1999 and July 2001 examinations, the same 
examiner noted left ankle pain or a history thereof and 
indicated that there was no evidence of orthopedic 
disability.  He also noted left lower extremity weakness and 
giving way, which he believed warranted neurological testing.  

During the February 2004 examination, an examiner 
acknowledged the veteran's report of an in-service left ankle 
injury, diagnosed residual left ankle pain, which, under 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd 
sub no. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001), does not constitute a disability for which service 
connection may be granted, and commented that the symptoms 
the veteran had secondary to peripheral neuropathy appeared 
unassociated with his prior left ankle injuries and related 
to vestibular dysfunction.  He based this conclusion on the 
veteran's report of falling after experiencing dizziness and 
vertiginous sensations and the fact that he experienced no 
numbness, paresthesias or distal motor weakness following his 
in-service left ankle injury.  

During the October 2007 examination, the examiner 
acknowledged the veteran's report of an in-service left ankle 
injury, commented that there was no evidence of a residual 
left ankle disability, diagnosed plantar fasciitis and 
calcaneal spurring, both described as affecting the heel, and 
concluded that these conditions were less likely than not 
related to the veteran's service.  The examiner based this 
conclusion on medical literature showing the following: (1) 
Plantar fasciitis is one of the most common causes of foot 
pain; (2) The peak incidence of plantar fasciitis in the 
general population occurs between ages 40 and 60 and in the 
runner population at a younger age; (3) Heel spurs could be 
related to, and often coexist with, plantar fasciitis, or 
represent a secondary response to an inflammatory reaction; 
(4) Risk factors for developing plantar fasciitis include 
obesity, prolonged standing or jumping, flat feet, reduced 
ankle dorsiflexion, heel spurs and injury secondary to 
repetitive microtrauma such as running.  The examiner also 
confirmed the prior finding that there were no neurological 
deficits associated with the veteran's ankle injuries.  He 
explained that there was no evidence in the service medical 
records showing peripheral neuropathy or distal motor 
weakness and that, therefore, the ankle injuries could not be 
attributed to ankle instability caused by the weakness.  He 
further explained that the veteran's subsequent falls 
appeared to be related to vestibular dysfunction as they were 
reportedly accompanied by a feeling of dizziness and 
vertiginous sensations.    

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service or a 
service-connected disability.  In this case, the veteran's 
assertions represent the only evidence of record establishing 
this link.  Such assertions may not be considered competent 
evidence of a nexus, however, as the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge to render an opinion on causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

In light of the foregoing, the Board finds that a left ankle 
disability is not related to the veteran's active service.  
Based on this finding, the Board concludes that a left ankle 
disability was not incurred in or aggravated by service.  
This claim is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution thereof.  Rather, as a preponderance of the 
evidence is against the claim, it must be denied.


ORDER

Service connection for a left ankle disability is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


